      Case: 4:21-cv-01014-HEA Doc. #: 1 Filed: 08/13/21 Page: 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI


JENNIFER GOSCHE,                               )
                                               )
         Plaintiff,                            )
                                               )
vs.                                            )       Case No.:
                                               )
MICHAEL A. ADAMS,                              )
Serve at: 100 El Paso Street                   )
          Holland, TX 76534                    )
                                               )
and                                            )
                                               )
ML ADAMS TRUCKING, LLC,                        )
Serve at: Registered Agent                     )
          Michael A. Adams                     )
          104 Fannin Street                    )
          Holland, TX 76534                    )
                                               )       JURY TRIAL DEMANDED
         Defendants.                           )

                                           COMPLAINT

         COMES NOW Plaintiff, Jennifer Gosche, by and through counsel, Sauter Sullivan, LLC,

and for her Cause of Action against Defendants, Michael A. Adams and ML Adams Trucking,

LLC, states as follows:

         1.      Plaintiff, Jennifer Gosche, is an individual and resides in St. Louis County, State

of Missouri and a citizen of the State of Missouri.

         2.      Defendant, Michael A. Adams, is an individual and resides in Texas and is a

citizen of the State of Texas.

         3.      Defendant, ML Adams Trucking, LLC, is a Texas Corporation and is a citizen of

the State of Texas.


                                                   1
   Case: 4:21-cv-01014-HEA Doc. #: 1 Filed: 08/13/21 Page: 2 of 4 PageID #: 2




         4.    Jurisdiction is proper in this Court based upon Diversity Jurisdiction pursuant to

§28 U.S.C §1332, as Plaintiff is a citizen of Missouri, Defendants are citizens of Texas and as

the amount is controversy exceeds $75,000.00.

         5.    The collision which gave rise to this action occurred in St. Louis County,

Missouri.

         6.    On June 17, 2019, Plaintiff was injured in an automobile/truck collision which

occurred on Interstate 270 in St. Louis County, Missouri.

         7.    On June 17, 2019, Defendant Michael A. Adams was operating a tractor-trailer

owned by ML Adams Trucking, LLC and was acting in the course and scope of his employment

with ML Adams Trucking, LLC.

         8.    While operating the tractor-trailer on Interstate 270, Defendant Adams suddenly

and without warning attempted to change lanes and drove his tractor-trailer in to the traffic lane

occupied by Plaintiff, thereby striking Plaintiff’s vehicle causing her to spin and then striking her

again.

         9.    At the time of the incident, Defendant Adams was negligent and careless in

causing the collision in one or more of the following respects:

               a.      He failed to keep his truck in the proper lane.

               b.      He failed to keep a careful lookout.

               c.      He operated his truck too fast for the conditions then and there existing.

               d.      He failed to yield to the right of way of Plaintiff’s vehicle.

               e.      He failed to maintain control of his truck.

               f.      He failed to signal a lane change.


                                                  2
    Case: 4:21-cv-01014-HEA Doc. #: 1 Filed: 08/13/21 Page: 3 of 4 PageID #: 3




               g.      He made an improper lane change when it was not safe to do so.

               h.      He failed to swerve or take other evasive action to avoid coming into
                       contact with Plaintiff’s vehicle.

        10.    Defendant ML Adams Trucking, LLC is responsible for the negligent conduct of

its agent/employee and driver, Defendant Michael A. Adams, pursuant to respondent superior.

        11.    As a direct and proximate result of the conduct of Defendants, Plaintiff has

sustained and will continue to sustain serious and permanent injuries to her neck and back.

        12.    As a direct and proximate result of the conduct of Defendants, Plaintiff has

sustained and will continue to sustain mental and emotional injuries including but not limited to

PTSD.

        13.    As a direct and proximate result of the injuries set forth above, Plaintiff has

endured pain and suffering, has been compelled to submit to treatment by hospitals, physicians,

nurses, therapists and other healthcare providers and has incurred medical expenses and shall

incur further medical expenses in the future because of such injuries.

        14.    As a direct and proximate result of the injuries set forth above, Plaintiff has

endured pain and suffering and permanent disability and will have ongoing pain and suffering in

the future.

        15.    As a direct and proximate result of the injuries set forth above, Plaintiff has

sustained a loss of income and will incur additional lost income in the future.

        16.    Defendants are jointly and severally liable for Plaintiff’s injuries and damages.

        WHEREFORE, Plaintiff, Jennifer Gosche, respectfully requests judgment against

Defendants Michael A. Adams and ML Adams Trucking, LLC, jointly and severally, in an



                                                 3
   Case: 4:21-cv-01014-HEA Doc. #: 1 Filed: 08/13/21 Page: 4 of 4 PageID #: 4




amount to be fully determined at trial in excess of $75,000.00, for an award of costs and for such

other and further relief as the Court deems just and proper.



                                                Respectfully submitted,

                                                SAUTER SULLIVAN, LLC


                                          By:     /s/ Carolyn G. Caruthers
                                                Carolyn G. Caruthers, #52943
                                                Attorney for Plaintiff
                                                3415 Hampton Avenue
                                                St. Louis, MO 63139
                                                Telephone: (314) 768-6800
                                                Facsimile: (314) 781-2726
                                                E-mail: ccaruthers@ss-law.net




                                                   4
